17-3415-cv
Eisner v. Eros Int’l PLC


                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT


                                       SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 21st day of August, two thousand eighteen.

PRESENT:            JOSÉ A. CABRANES,
                    GERARD E. LYNCH,
                                 Circuit Judges,
                    EDWARD R. KORMAN,
                                 District Judge. *



FRED EISNER, STRAHINJA IVOŠEVIČ,

                            Lead Plaintiffs-Appellants,           17-3415-cv

MATHEW ABRAM, individually and on behalf of all
others similarly situated, JAWED ARSANI, RAJIV
SHARMA,

                            Consolidated Plaintiffs,



    Judge Edward R. Korman, of the United States District Court for the Eastern District of New
     *

York, sitting by designation.

                                                          1
VLADIMIR MALIAROV, individually and on behalf of
all others similarly situated,

                      Plaintiffs,

                      v.

EROS INTERNATIONAL PLC, JYOTI DESHPANDE,
ANDREW HEFFERNAN, PREM PARAMESWARAN,
KISHORE LULLA,

                      Defendants-Appellees,

RISHIKA LULLA, DAVID MAISEL,

                      Consolidated Defendants,

VIJAY AHUJA, NARESH CHANDRA, DILIP THAKKAR,
SUNIL LULLA, MICHAEL KIRKWOOD, KEN NAZ,
DEUTSCHE BANK SECURITIES, INC., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, UBS
SECURITIES LLC, JEFFERIES LLC, CREDIT SUISSE
SECURITIES (USA) LLC, EM SECURITIES LLC,

                      Defendants.



FOR LEAD PLAINTIFFS-APPELLANTS:                        DAVID J. GOLDSMITH (Alfred L. Fatale
                                                       III, on the brief), Labaton Sucharow LLP,
                                                       New York, NY.

FOR DEFENDANTS-APPELLEES:                              STEPHEN W. TOUNTAS (Michael J. Bowe,
                                                       on the brief), Kasowitz Benson Torres LLP,
                                                       New York, NY.

       Appeal from a November 2, 2017 judgment of the United States District Court for the
Southern District of New York (Alison J. Nathan, Judge).



                                                 2
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Lead Plaintiffs-Appellants appeal the judgment of the District Court dismissing their
Amended Consolidated Class Action Complaint for failure to state a claim upon which relief can be
granted. We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal. After reviewing the whole record, we affirm the District Court’s
judgment for substantially the same reasons as those given by the District Court in its Memorandum
& Order at 7–13, 17, Eisner v. Eros Int’l PLC, No. 1:15-cv-08956-AJN (S.D.N.Y. Sept. 22, 2017),
ECF No. 79.

                                         CONCLUSION

        We have reviewed all of the arguments raised by Lead Plaintiffs-Appellants on appeal and
find them to be without merit. The November 2, 2017 judgment of the District Court is
AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 3